DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant's amendments to the claims, filed 30 March 2021, are accepted and appreciated by the examiner.  Applicant has amended claims 2, 9-11, 15, and 21; and has canceled claims 8 and 20.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn and claims 2-7, 9-19, 21, 22, 24, and 25 are allowed.  

Response to Arguments
Applicant’s arguments, see page 17 of the Applicant’s Remarks, filed 30 March 2021, with respect to the rejection of claims  2-7, 10-19, 21, 22, 24, and 25  under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 2-7, 10-19, 21, 22, 24, and 25 has been withdrawn. 
Applicant’s arguments, see pages 17-18 of the Applicant’s Remarks, filed 30 March 2021, with respect to the objection to claims 8, 9, 20, and 21 have been fully considered and are persuasive.  The objection to claims 8, 9, 20, and 21 has been withdrawn. 
Allowable Subject Matter
Claims 2-7, 9-19, 21, 22, 24, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2 and 15 are found to be allowable over the prior art because the limitations “classifying the test data based on reliability of the test data and determining that the test data is to be aggregated into aggregated data based on the one or more classifications for the test data and based on reliability of the test data” as a whole is not taught or suggested in the prior art in combination with the remaining limitations of the claims.
Phung et al. (US PGPub 20020007237) teaches aggregating and classifying data including test data related to complaints about a vehicle, but does not teach or suggest classifying test data based on reliability or aggregating data based on the reliability.’
Chinnadurai et al. (US PGPub 20080004764) teaches aggregating historical vehicle diagnostic data and correlating test data with known conditions to diagnose failure modes.  However, Chinnadurai also does not teach or suggest classifying test data based on reliability or aggregating data based on the reliability.
On the other hand, Hayward et al. (US Pat 5574828) teaches comparing reported data to validity data that has been classified as reliable.  This is consistent with how the test data is classified based on reliability, as per claims 9 and 21.  However, there is no suggestion in Hayward of applying this comparison to determining that test data is to be aggregated.  Thus, Hayward does not suggest modification of Phung to include “determining that the test data is to be aggregated into aggregated data based on the one or more classifications for the test data and based on reliability of the test data.”  
Baek et al. (US PGPub 20050149566) teaches assigning a higher reliability to reviewed data and invalidating data which falls outside expected data ranges, which suggests classifying test data based on reliability.  However, Baek is directed to life science fields and does not teach aggregating data based on reliability.
Claims 3-7, 9-14, 16-19, 21, 22, 24, and 25 each depend on one of claims 2 and 15 and are allowed for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM R CASEY/Examiner, Art Unit 2862   

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862